Exhibit 10.4

 

LOGO [g39959g44t54.jpg]

    

Catalent Pharma Solutions

14 Schoolhouse Road

Somerset, NJ 08873

 

T (732) 537-6341

F (732) 537-5996

www.catalent.com

May 4, 2009

Mr. Steve Leonard

[Home Address]

Dear Steve:

Congratulations on your offer of employment! Catalent is the leading provider of
pharmaceutical development services, drug-delivery technologies, manufacturing
and packaging services to the global pharmaceutical and biotechnology industry.
We take great pride in hiring executives who have talent, drive and commitment,
and we are extremely delighted to have you join our team.

Attached is important information about our organization, your individual
position, benefits and rewards. I encourage you to review all materials
thoroughly and contact me with questions.

I am pleased to confirm in writing our offer of employment to you. The major
provisions of your offer are:

 

  1. Position: Your position is Senior Vice President, Global Operations
reporting directly to myself. As the SVP of Global Operations you will also be a
member of Catalent’s Executive Leadership Team.

 

  2. Pay: Your base bi-weekly rate of pay will be $13,461.53 (annualized to
$350,000). The official Catalent workweek starts on Monday and runs through
Sunday. Catalent employees are paid every other Friday, one week in arrears
according to the payroll schedule included in your packet.

 

  3. Sign-On Bonus: You will receive a sign on bonus of $200,000, to be paid
within 30 days from the start of your employment. Please note all applicable
taxes and withholdings will apply to this bonus payment. If you voluntarily
terminate employment with Catalent within twelve (12) months of your start date,
you will be obligated to repay Catalent the full amount of the sign on bonus.

 

  4. Performance: Your performance and merit reviews will follow the standard
annual review calendar for Catalent.

 

  5. Rewards: Catalent is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance.

 

  a. You will be eligible for participation in our short-term incentive plan,
which we call our Management Incentive Plan (MIP). Your target incentive for
fiscal year 2010 (July 1, 2009 - June 30, 2010) will be 75% of your annual base
salary, prorated to reflect the number of days you are employed during the
fiscal year. For fiscal year 2010, 50% of your target incentive will be
guaranteed. Annual bonus payments are determined based upon the achievement of
specific financial and management agenda objectives. This will be explained to
you in more detail when you come on board, but I am happy to answer any
questions you may have in the interim.

 

  b. You will be eligible for our health, life, disability and 401(k) retirement
savings plans on your first day of employment. You will receive more information
on these benefits during your new hire orientation.



--------------------------------------------------------------------------------

LOGO [g39959g44t54.jpg]

 

  c. You will be eligible to participate in Catalent’s Deferred Compensation
Plan that enables you to save over the IRS limits in the qualified 401(k) plan.
Complete details on the features of this plan and how to enroll will be mailed
to your home following hire date.

 

  d. We will recommend to the Board of Directors of PTS Holdings Corp. (parent
entity of Catalent) that you be awarded stock options to acquire shares of
common stock of PTS Holdings Corp. with an aggregate value of $3,000,000 dollars
with an exercise price per share equal to the Fair Market Value on the date of
grant (as such term is defined in the Equity Documents). The grant of your award
will be subject to your investment of $300,000 in cash to purchase shares of
common stock of PTS Holdings Corp. at a per share purchase price equal to the
Fair Market Value; $100,000 of which will be invested within 30 days of the
grant date of your options and the remaining portion to be invested following
the payment of the MIP bonus (as applicable) associated with the next three
fiscal years and per the following amounts: FY2010 ($75,000), FY2011 ($75,000)
and FY2012 ($50,000). (The payment of MIP (as applicable) has historically
occurred the beginning of September.)

The grant of your award is also subject to the approval of the Board of
Directors of PTS Holdings Corp. and the date of the grant will be the date the
Board of Directors approves your award. The timing of the approval of your
recommended grant is dependent on your acceptance and start date. The complete
terms and conditions of this equity award, including vesting provisions and
restrictive covenants such as a non-compete, will be communicated to you as part
of the Equity Documents that you will receive, pending approval of the award.
Equity Documents as used herein is defined as the PTS Holdings Corp. Management
Equity Subscription Agreement, PTS Holdings Corp. Securityholders Agreement,
2007 PTS Holdings Corp. Stock Incentive Plan, and the Non-Qualified Stock Option
Agreement to the 2007 PTS Holdings Corp. Stock Incentive Plan.

 

  6. Severance: A separate severance agreement letter is being prepared that
will provide to you severance equal to your annual base salary and MIP target
bonus, subject to the terms of the agreement.

 

  7. Paid Time Off: Upon joining Catalent you will receive seven (7) paid
company holidays (New Years Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and the day following, and Christmas Day).

 

  a. During the 2009 calendar year, you will be eligible to receive a prorated
Paid Time Off (PTO) benefit based on your start date.

 

  b. Beginning January 2010, you will be eligible to receive up to 26 days of
PTO. PTO includes vacation, sick and personal days, all of which need to be used
during the 2010 calendar year.

 

  8. Screening: Consistent with our policies for all Catalent personnel and the
special consideration of our industry, this offer is contingent upon the taking
of a company-paid drug screening test, the results of which must be negative, as
well as an acceptable background check.

 

  a. The drug screen must be completed within five days of receipt of this
offer.

 

  b. The background check must be complete prior to your start of employment.
Please sign and fax back at least one week prior to your start date the
following documents authorizing us to move forward with the initiation of the
required background check:

 

  1. Signed copy of this offer

 

  2. Background Check – Notice & Acknowledgement

 

  9. Terms: Notwithstanding anything to the contrary herein, employment with
Catalent is not for any definite period of time and is terminable, with or
without notice, at the will of either you or the company at any time for any
reason. There shall be no contract, express or implied, of employment.

 

2



--------------------------------------------------------------------------------

LOGO [g39959g44t54.jpg]

 

  10. Confidentiality: Catalent does not hire people for the purpose of
acquiring their current or former employer’s trade secrets, intellectual
property, or other confidential or proprietary information, and Catalent does
not want access to any materials containing such information. Consequently, any
documents, computer discs, etc. containing any such information should be
returned to your current or former employer, and in no case may such information
be brought to, or used, at Catalent.

 

  11. Ethics: As a company founded on a core set of values, you will be provided
with Catalent’s Standards of Business Conduct and be prepared to sign a letter
of compliance.

 

  12. Orientation: Orientation for new hires is conducted monthly at the
Somerset facility. We will work out a mutually agreeable day and time for your
orientation to receive information about the benefits program, as well as
technology training. If possible, on your first day, please bring the necessary
identification to fill out your I-9 form. Typical identification items include
your driver’s license and social security card.

 

  13. Start Date: Your first day of employment is to be mutually agreed upon.

As mentioned above, please fax back a signed copy of this offer, a copy of your
resume and the completed Background Check – Notice & Acknowledgment to commence
your background investigation to Harry Weininger at 732 537-6490.

If you have any questions, please feel free to call me at 732-537-6401 or Harry
Weininger, SVP-Human Resources at 732-537-6432.

Sincerely,

/s/ John Chiminski

John Chiminski

President and Chief Executive Officer

Catalent Pharma Solutions, Inc.

Enclosures

cc: H. Weininger

I accept the above offer of employment:

 

/s/ Steve Leonard

             May 7, 2009                                    

Steve Leonard

     Date

 

3